Exhibit 10.2

AMENDING AGREEMENT NO. 8

MEMORANDUM OF AGREEMENT made as of the 16th day of June, 2008,

B E T W E E N:

 

  

AVISCAR INC.,

a corporation incorporated under the laws of Canada,

 

(hereinafter referred to as “Avis General Partner”),

 

- and -

 

BUDGETCAR INC.,

a corporation existing under the laws of Canada,

 

(hereinafter referred to as “Budget General Partner”),

 

- and -

 

BNY TRUST COMPANY OF CANADA,

a trust company incorporated under the laws of Canada and registered to carry on
the business of a trust company in each of the provinces of Canada, in its
capacity as trustee of STARS TRUST, a trust established under the laws of the
Province of Ontario,

 

(hereinafter referred to as “STARS Limited Partner”),

 

- and -

 

MONTREAL TRUST COMPANY OF CANADA,

a trust company incorporated under the laws of Canada and registered to carry on
the business of a trust company in each of the provinces in Canada, in its
capacity as trustee of BAY STREET FUNDING TRUST, a trust established under the
laws of the Province of Ontario,

 

(hereinafter called the “Bay Street Limited Partner”).

WHEREAS the Avis General Partner, the Budget General Partner, the STARS Limited
Partner and the Bay Street Limited Partner have entered into a fourth amended
and restated limited partnership agreement made as of the 20th day of April,
2005, as amended by amending agreements between the parties dated October 11,
2005, July 7, 2006, December 11, 2006, November 21, 2007, February 12,
2008, March 5, 2008 and April 30, 2008 (collectively, the “Limited Partnership
Agreement”);

AND WHEREAS the Avis General Partner, the Budget General Partner, the STARS
Limited Partner and the Bay Street Limited Partner wish to amend the Limited
Partnership Agreement;

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the premises
and covenants and agreements of the parties herein contained and for other good
and valuable consideration (the receipt and sufficiency of which are hereby
acknowledged by each of the parties), the parties hereby covenant and agree as
follows:

 

1. Interpretation

 

  (a) All words and expressions defined in the Limited Partnership Agreement and
not otherwise defined in this Agreement have the respective meanings specified
in the Limited Partnership Agreement.

 

  (b) Section headings are for convenience only.

 

42



--------------------------------------------------------------------------------

2. Amendments to the Limited Partnership Agreement

 

2.1 Section 1.1 of the Limited Partnership Agreement is hereby amended by
deleting the definitions of “Avis Shareholders Equity”, “Budget Shareholders
Equity” and “Intercompany Loans” in their entirety and by replacing the
definition of “CCRG Shareholders Equity” with the following definition:

““CCRG Shareholders Equity” means, with respect to CCRG, an amount, calculated
in accordance with Canadian GAAP on a consolidated basis, equal to the sum of
its (i) share capital, (ii) contributed and other surplus, and (iii) retained
earnings, minus the sum of (iv) goodwill, (v) other intangible assets, and
(vi) any loans or investments made by CCRG to or in any of its Affiliates;”

 

2.2 Section 2.8(d) of the Limited Partnership Agreement is hereby deleted in its
entirety and replaced with the following:

“(d) Ownership and Control. Each General Partner shall at all times during the
term hereof be a direct or indirect wholly-owned subsidiary of CCRG and the
Parent and shall be controlled in fact by the Parent.”

 

2.3 Section 2.8(h) of the Limited Partnership Agreement is hereby deleted in its
entirety.

 

2.4 Section 8.1(n) of the Limited Partnership Agreement is hereby deleted in its
entirety and replaced with the following:

“(n) if at any time: (i) CCRG shall enter into or acquire any business that
could reasonably be expected to have a material effect on the CCRG Shareholders
Equity, or (ii) the CCRG Shareholders Equity is less than $40,000,000;”

 

3. Other Documents

Any reference to the Limited Partnership Agreement made in any documents
delivered pursuant thereto or in connection therewith shall be deemed to refer
to the Limited Partnership Agreement as amended or supplemented from time to
time.

 

4. Miscellaneous

 

  (a) With the exception of the foregoing amendments, the Limited Partnership
Agreement shall continue in full force and effect, unamended.

 

  (b) This Agreement shall enure to the benefit of and be binding upon the
parties, their successors and any permitted assigns.

 

  (c) This Agreement may be executed in one or more counterparts each of which
shall be deemed an original and all of which when taken together, shall
constitute one and the same instrument.

 

  (d) None of the rights or obligations hereunder shall be assignable or
transferable by any party without the prior written consent of the other party.

 

  (e) This Agreement shall be governed and construed in accordance with the laws
of the Province of Ontario and the federal laws of Canada applicable therein.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have cause this Agreement to be executed
by their authorizes signatories thereunto duly authorized, as of the date first
above written.

 

AVISCAR INC. By:   /s/ David Calabria Name:   David Calabria Title:   Assistant
Treasurer By:     Name:   Title:  

 

BUDGETCAR INC. By:   /s/ David D. Blaskey Name:   David D. Blaskey Title:  
Senior Vice President By:     Name:   Title:  

 

BNY TRUST COMPANY OF CANADA, as trustee of STARS TRUST (with liability limited
to the assets of STARS Trust) by its Securitization Agent, BMO NESBITT BURNS
INC. By:   /s/ Christopher Romano Name:   Christopher Romano Title:   Managing
Director

 

By:   /s/ Terry J. Ritchie Name:   Terry J. Ritchie Title:   Managing Director

 

MONTREAL TRUST COMPANY OF CANADA, as trustee of BAY STREET FUNDING TRUST (with
liability limited to the assets of Bay Street Funding Trust) by its
administrator, SCOTIA CAPITAL INC. By:   /s/ Douglas Noe Name:   Douglas Noe
Title:   Director, Structured Finance

 

44



--------------------------------------------------------------------------------

The undersigned hereby acknowledges notice of and consents to the foregoing
amendments to the Limited Partnership Agreement.

DATED this 16th day of June, 2008.

 

AVIS BUDGET CAR RENTAL, LLC by   /s/ David Calabria Name:   David Calabria
Title:   Assistant Treasurer

 

45